
	

114 SRES 352 ATS: Commemorating the 30th anniversary of the loss of the Space Shuttle Challenger and of Teacher in Space S. Christa McAuliffe of Concord, New Hampshire.
U.S. Senate
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 352
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2016
			Ms. Ayotte (for herself, Mrs. Shaheen, Mr. Nelson, Mr. Thune, Mr. Cruz, Ms. Mikulski, Mr. Schatz, and Mr. Peters) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 30th anniversary of the loss of the Space Shuttle Challenger and of Teacher in
			 Space S. Christa McAuliffe of Concord, New Hampshire.
	
	
 Whereas, on January 28, 1986, the 7 crew members of the Space Shuttle Challenger, Commander Francis R. Scobee, Pilot Michael J. Smith, Mission Specialist Ellison S. Onizuka, Mission Specialist Ronald E. McNair, Mission Specialist Judith A. Resnik, Payload Specialist Gregory B. Jarvis, and Teacher in Space and Payload Specialist S. Christa McAuliffe, were killed in a tragic explosion shortly after liftoff;
 Whereas, for as long as there has been human consciousness, human beings have looked to the stars in curiosity, delight, and awe;
 Whereas, throughout the course of human history, humankind was Earth-bound, yet spoke of visiting the celestial bodies;
 Whereas the foundation and development of the United States were driven by a pioneering spirit; Whereas reaching out into space exhibits the strength of the human capacity to engineer and persevere;
 Whereas the people of the United States who have journeyed into space have personified the national pride of the United States;
 Whereas, in 1986, a crew of individuals representing the best of the United States stepped forward to ride a rocket into space, knowing that explorers throughout the ages have put the need for knowledge above their own welfare;
 Whereas, on January 28, 1986, the United States cried out in grief at the loss of those 7 most brave voyagers;
 Whereas Christa McAuliffe, a teacher with an infectious spirit and tremendous bravery, not content to make the world her classroom, prepared to expand her schoolroom to the stars;
 Whereas Christa McAuliffe, through her educational endeavor, sought to inspire adults and children alike by pushing the bounds of the human experience and by rousing all people to imagine the most of human potential;
 Whereas the McAuliffe-Shepard Discovery Center in Concord, New Hampshire is a living memorial to embody the legacy of this intrepid woman; and
 Whereas January 28, 2016, is a day on which the people of the United States should pause to remember those pioneers who lost their lives 30 years ago: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 30th anniversary of the loss of the Space Shuttle Challenger;
 (2)encourages the people of the United States to preserve the legacy of the crew of the Challenger; and
 (3)recognizes the inspiration provided by a teacher for all Earth, Christa McAuliffe.  